DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry under 371 of PCT/EP2017/072408 filed September 7th, 2017, which claims the benefit of priority from US Provisional nos. 62/384,736 and 62/455,785, respectively filed September 8th, 2016 and February 7th, 2017.
	Response to Amendment
The present amendment, filed on or after December 4th, 2020 has been entered. Claims
27-46 were pending. Claims 27-30, 32-35, 37-42, and 44 have been amended. Claims 36, 43, 45, and 46 have been canceled. New claims 47-49 have been respectfully entered. Thus, claims 27-35, 37-42, 44, and 47-49 are currently pending. Applicant’s amendment to the abstract has remedied the objection set forth in the Non-Final Action dated July 7th, 2020. Applicant’s amendment to the claims have remedied the objections set forth in the Non-Final Action. Applicant’s amendment to the claims have partially remedied the objections set forth in the Non-Final Action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34 recites the limitations “the rise duration” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 27-31, 37, 42, and 45 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, the previous 102(a)(1)/(a)(2) rejection in the Non-Final action has been withdrawn. 
Applicant's arguments filed December 04th, 2020 have been fully considered but they are not persuasive. 
Regarding, applicant’s arguments pertaining to the 112(b) indefiniteness rejection of claim 34 (“the rise duration” in line 5) has been amended to correct the antecedent basis issue, 
Regarding the Boggs reference pertaining to claim 32, Examiner is using Boggs to show that an electrical periodic current that has pulses with rise durations of at least 0.5ms and at least 0.25 decrease duration. Examiner relies on this aspect of Boggs because one of ordinary skill in the art would understand that by using these waveform properties in an electrical stimulation setting, it would help relieve pain of a patient to increase quality of life. 
Regarding the Boggs reference pertaining to claims 33 and 35, Examiner relies on the waveform shapes disclosed by Boggs to read on the claims because one of ordinary skill in the art would understand that doing so would provide a benefit of relieving pain of a patient to increase quality of life. 
Regarding the Rezai reference pertaining to claim 34, Examiner relies on the disclosure of Rezai to show that a waveform can comprise a peak amplitude within -130 to 130 Volts for the pulse as a part of a system that relieve pain to thereby increase quality of life for a patient. 
Regarding the Ahmed reference pertaining to claim 38, Examiner relies on the electrode configuration disclosed in Ahmed. The electrodes of Ahmed are provided on skin of a patient on each wrist and each calf for the purpose of delivering pain relieving stimulation. 
Regarding the McDevitt reference, Examiner relies on the disclosure to show that using analgesic drugs (for claim 39) and NSAIDs (for claim 40) are known in the art for supplementing electrical stimulation therapy to relieve pain. Applicant asserts that TENS is fundamentally different from VEST, however there appears to be no structural difference between a TENS system and a VEST system. Instead the differences appear to arise due to the stimulation 
Regarding the Simon reference pertaining to claims 41 and 44 Examiner considers the disclosed TENS system equivalent with a VEST system because of the similarities in waveform properties between the claimed VEST system and the disclosed TENS system. Since there appears to be no structural difference between the TENS system and the VEST system, using a TENS system with the provided waveforms of the present application would necessarily result in the desired outcome of stimulation to vascular smooth muscle to relieve pain. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yale et al. (Yale, S. H., N. Nagib, and T. Guthrie. "Approach to the vaso-occlusive crisis in adults with sickle cell disease (vol 61, pg 1349, 2000)." AMERICAN FAMILY PHYSICIAN 64.2 (2001): 220-220.).
Regarding claim 27, Yale teaches a method for treating or delaying the onset of a vaso-occlusive crisis in a patient suffering from a hemoglobinopathy which comprises subjecting the patient to a non-invasive transcutaneous vascular electrical stimulation therapy (VEST) (Page 1 “The vaso-occlusive crisis, or sickle cell crisis, is initiated and sustained by interactions among sickle cells, endothelial cells and plasma constituents. Vaso-occlusion is responsible for a wide variety of clinical complications of sickle cell disease, including pain syndromes, stroke, leg 
Regarding claim 28, Yale further teaches wherein the hemoglobinopathy is sickle-cell disease, HbS/HbE syndrome, HbA/HbS genotype Hb/B+ thalassaemia, or HbE/Bo thalassaemia (Page 1 “The vaso-occlusive crisis, or sickle cell crisis, is a common painful complication of sickle cell disease in adolescents and adults”).
Regarding claim 29, Yale further teaches wherein the sickle-cell disease is sickle-cell anemia, HbSC disease, HbS/Bo thalassaemia, or HbS/B+ thalassaemia (Page 2 ”The frequency, severity, location and duration of pain crises can vary considerably, even within a specific disease subtype.4,7 [ corrected] Patients with homozygous sickle cell and sickle cell–β°-thalassemia have a higher frequency of vaso-occlusive pain crises than patients with hemoglobin SC and sickle cell–β+-thalassemia genotype.6,7 Disease severity is thought to depend on a complex interaction of genetic, rheologic and hematologic factors, as well as microvascular and endothelial factors”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30, 31, 37, 41, 42, 44, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Yale in view of Simon et al. (US Publication 2014/0324118 A1) herein after Simon).
Regarding claim 30 and 31, Yale teaches the method of claim 27 but does not explicitly teach wherein the VEST comprises transcutaneously administering an electrical periodic current having a frequency from 0.01 Hz to 15 Hz, wherein the electrical periodic current has a frequency from 0.4 Hz to 9 Hz.
However, Simon discloses comprises transcutaneously administering an electrical periodic current having a frequency from 0.01 Hz to 15 Hz (Para [0027] “Once the stimulator is properly placed against the skin on the right or left side of the neck of the patient, electrical impulses are applied through the electrodes of the stimulator to the vagus nerve” and Para [0161] “For example, the frequency may be about 1 Hz or greater, such as between about 15 Hz to 100 Hz, more preferably around 25 Hz”) wherein the electrical periodic current has a frequency from 0.4 Hz to 9 Hz (Para [0161] “For example, the frequency may be about 1 Hz or greater, such as between about 15 Hz to 100 Hz, more preferably around 25 Hz”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Yale to further include the specific ranges of therapeutic stimulation necessary for modulation of vasculature that comprises transcutaneously administering an electrical periodic current having a frequency from 0.01 Hz 
Regarding claim 37, Yale in view of Simon discloses the method of claim 30 but as described above do not explicitly disclose wherein the electrical periodic current is administered to the patient by a medical device for electrotherapy that, comprises at least two electrodes disposed on skin of the patient.
However, Simon further discloses wherein the electrical periodic current is administered to the patient by a medical device for electrotherapy that, comprises at least two electrodes disposed on skin of the patient (Para [0047] “FIGS. 3A-3C illustrate front (FIG. 3A) and back (FIG. 3B) views of a dual-electrode stimulator according to an embodiment of the present invention”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Yale in view of Simon to further include wherein the electrical periodic current is administered to the patient by a medical device for electrotherapy that, comprises at least two electrodes disposed on skin of the patient as disclosed by Simon as a way to provide structure to administer electrical stimulation to the patient to achieve pain relief.
Regarding claim 41, Yale disclose the method of claim 27, but as described above do not explicitly disclose wherein the patient is subjected to one to four VEST sessions daily, each VEST session lasting from 10 min to one hour.
However, Simon further discloses wherein the patient is subjected to one to four VEST sessions daily, each VEST session lasting from 10 min to one hour (Para [0027] “Once the 
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the claimed invention to have modified the method of Yale in view of Simon to further include wherein the patient is subjected to one to four VEST sessions daily, each VEST session lasting from 10 min to one hour as disclosed by Simon as a way to modulate treatment times in response to patient pain states and conditions to reduce pain in the long term.
Regarding claim 42, Yale teaches a method for treating a subject suffering from a hemoglobinopathy and experiencing a vaso-occlusive crisis (VOC) which comprises subjecting the subject to a long-term treatment with VEST (Yale et al. Page 1 “The vaso-occlusive crisis, or sickle cell crisis, is initiated and sustained by interactions among sickle cells, endothelial cells and plasma constituents. Vaso-occlusion is responsible for a wide variety of clinical complications of sickle cell disease, including pain syndromes, stroke, leg ulcers, spontaneous abortion and renal insufficiency” and Page 9 “Nonpharmacologic techniques can also be tried. 
However, Simon discloses wherein the VEST comprises chronically and transcutaneously administering the subject with an electrical periodic current having a frequency from 0.01 Hz to 15 Hz (Para [0027] “Once the stimulator is properly placed against the skin on the right or left side of the neck of the patient, electrical impulses are applied through the electrodes of the stimulator to the vagus nerve” and Para [0161] “For example, the frequency may be about 1 Hz or greater, such as between about 15 Hz to 100 Hz, more preferably around 25 Hz) for at least 3 month (Para [0027] “For other conditions, intermittently scheduled or as-needed stimulation of the nerve may produce improvements in the patient over the course of several days, weeks, months or even years (i.e., chronic treatment).”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Yale to further include wherein the VEST comprises chronically and transcutaneously administering the subject with an electrical periodic current having a frequency from 0.01 Hz to 15 Hz for at least 3 month as disclose by Simon as a way to relieve pain in order to achieve a higher quality of life for a patient. 
Regarding claim 44, Yale further teaches wherein the hemoglobinopathy is a sickle cell disease and the subject further experiences a symptom selected from anemia, chronic pain, chronic fatigue, joint pain, rheumatism, breathlessness, priapism, hand - foot syndrome, splenic sequestration, or combinations thereof (Page 1 “The vaso-occlusive crisis, or sickle cell 
Regarding claims 47 and 49, Yale teaches a method for treating a vaso-occlusive crisis in a subject suffering from a sickle cell disease which comprises subjecting the subject to a vascular electrical stimulation9Docket No. BKR.475CX Serial No. 16/331,210therapy (VEST)
However, Simon discloses wherein the VEST comprises transcutaneously administering an electrical periodic current having a frequency from 0.1 Hz to 10 Hz (Para [0027] “Once the stimulator is properly placed against the skin on the right or left side of the neck of the patient, electrical impulses are applied through the electrodes of the stimulator to the vagus nerve” and Para [0161] “For example, the frequency may be about 1 Hz or greater, such as between about 15 Hz to 100 Hz, more preferably around 25 Hz”) by means of an electrical stimulation device comprising at least two electrodes disposed on skin of the subject (Para [0047] “FIGS. 3A-3C illustrate front (FIG. 3A) and back (FIG. 3B) views of a dual-electrode stimulator according to an embodiment of the present invention”), whereby vascular smooth muscle and/or vascular endothelium in the subject is stimulated and the vaso-occlusive crisis is alleviated (the electrical periodic current as disclosed by Simon would necessarily result in the alleviation of the vaso-occlusive crisis); the method further comprises the administration of the VEST treatment to the subject over an additional period of at least three months (Para [0027] “For other conditions, intermittently scheduled or as-needed stimulation of the nerve may produce improvements in the patient over the course of several days, weeks, months or even years (i.e., chronic treatment).”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Yale to further include wherein the VEST comprises transcutaneously administering an electrical periodic current having a frequency from 0.1 Hz to 10 Hz by means of an electrical stimulation device comprising at least two electrodes disposed on skin of the subject whereby vascular smooth muscle and/or vascular endothelium in the subject is stimulated and the vaso-occlusive crisis is alleviated; the method .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yale in view of Simon, as applied to claim 30 and further in view of Boggs, II et al. (US Publication 2013/0238066 A1) herein after Boggs II.
Regarding claim 32, Yale in view of Simon disclose the method of claim 30, but do not explicitly disclose wherein the electrical periodic current is composed of electrical pulses, each electrical pulse having a duration of at least 0.5 ms with a rise duration (T1) of at least 0.25 ms and a decrease duration (T2) of at least 0.25 ms.
However, Boggs II discloses wherein the electrical periodic current is composed of electrical pulses, each electrical pulse having a duration of at least 0.5 ms with a rise duration (T1) of at least 0.25 ms and a decrease duration (T2) of at least 0.25 ms (Boggs, II Para [0208] “If continued muscle contraction leads to pain due to fatigue, change the duty cycle, using parameters shown to reduce muscle fatigue and related discomfort in the upper extremity (e.g. 5 s ramp up, 10 s on, 5 s ramp down, 10 s off).”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have used the method of Yale in view of Simon to further design the method such that the electrical periodic current is composed of electrical pulses, each electrical pulse having a duration of at least 0.5 ms with a rise duration (T1) of at least 0.25 ms and a decrease duration (T2) of at least 0.25 ms as disclosed by Boggs, II as a way to reduce muscle fatigue and related discomfort (Boggs II Para [0208]). 
Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yale in view of Simon, as applied to claim 30 and further in view of Boggs, II (US Publication 2015/0105840 A1) herein after Boggs.
Regarding claim 33, Yale in view of Simon disclose the method of claim 30, but do not explicitly teach wherein the electrical periodic current that is administered is composed of unidirectional positive pulses, unidirectional negative pulses or streams of pulses which are alternatively negative or positive.
However, Boggs discloses wherein the electrical periodic current that is administered is composed of unidirectional positive pulses, unidirectional negative pulses or streams of pulses which are alternatively negative or positive (Para [0246] “The neurostimulation pulse may by monophasic, biphasic, and/or multi-phasic. In the case of the biphasic or multi-phasic pulse, the pulse may be symmetrical or asymmetrical. Its shape may be rectangular or exponential or a combination of rectangular and exponential waveforms”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Yale in view of Simon to further include wherein the electrical periodic current that is administered is composed of unidirectional positive pulses, unidirectional negative pulses or streams of pulses which are alternatively negative or positive as disclosed by Boggs as a way to alleviate neuropathic pain (Boggs Para [0045]).
Regarding claim 35, Yale in view of Simon disclose the method of claim 30, but do not explicitly teach the electrical periodic current comprising pulses with an exponential-type waveform.
However, Boggs discloses the electrical periodic current comprising pulses with an exponential-type waveform (Para [0246] “The neurostimulation pulse may by monophasic, biphasic, and/or multi-phasic. In the case of the biphasic or multi-phasic pulse, the pulse may be symmetrical or asymmetrical. Its shape may be rectangular or exponential or a combination of rectangular and exponential waveforms”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Rezai to further include the electrical periodic current comprising pulses with an exponential-type waveform (Boggs Para [0045]). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Yale in view of Simon, as applied to claim 30 and further in view of Rezai et al. (US Publication 2006/0111754 A1) herein after Rezai.
Regarding claim 34, Yale in view of Simon disclose the method of claim 30, but does not explicitly disclose wherein the electrical periodic current administered to the patient is composed of pulses and has at least one of the following features: a decrease duration (T2) that is from 0.2 to 5-fold the rise duration (Ti of the pulse, a rise duration (Ti) that is at least 0.25 ms and a decrease duration (T2) that is at least 0.25 ms, a peak amplitude of -130 V to 130 V for the pulse, a base width of 0.5 ms to 30 ms for the pulse, and said electrical periodic current has a period of 100 ms to 5000 ms.  
However, Rezai discloses wherein the electrical periodic current administered to the patient is composed of pulses (Para [0045]) and has at least one of the following features: a decrease duration (T2) that is from 0.2 to 5-fold the rise duration (Tj of the pulse, a rise duration (Ti) that is at least 0.25 ms and a decrease duration (T2) that is at least 0.25 ms, a peak amplitude of -130 V to 130 V for the pulse (Para [0045] “Preferably, the oscillating electrical signal is operated at a voltage between about 0.1 microvolts to about 20 V”), a base width of 0.5 ms to 30 ms for the pulse, and said electrical periodic current has a period of 100 ms to 5000 ms.  
Therefore, it would have been obvious to one of ordinary skill in the art at the timed of the claimed invention to have modified the method of Yale in view of Simon to further include wherein the electrical periodic current administered to the patient is composed of pulses and has at least one of the following features: a peak amplitude of -130 V to 130 V for the pulse as disclosed by Rezai as a simple substitution of the generic stimulation amplitude of Simon for the specific stimulation amplitude of between 0.1uV to 20V for the purpose of providing stimulation to relieve pain to an individual. 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Yale in view of Simon, as applied to claim 37 and further in view of Ahmed et al. (US Publication 2013/0035745 A1) herein after Ahmed.
Regarding claim 38, Yale in view of Simon and Ahmed disclose the method of claim 37 and the combination further discloses wherein the medical device for electrotherapy comprises at least four electrodes and wherein at least one electrode is disposed on each wrist and each calf of the patients (Ahmed Para [0260] “The eight second active electrodes can be placed, respectively, at the right side inner wrist, at the lest side inner wrist, at the right side fibular nerve ending, at the left side fibular nerve ending, at the belly of the right side calf muscle, at the belly of the left side calf muscle, at the side sole, and at the left sole respectively. The eight active electrodes are herein referred to as a right wrist (RW) active electrode, a left wrist (LW) active electrode, a right fibular nerve (RFN) active electrode, a left fibular nerve (LFN) active electrode, a right calf muscle (RCM) active electrode, a left calf muscle (LCM) active electrode, a right sole (RS) active electrode, and a left sole (LS) active electrode, respectively. Each of the eight active electrodes is placed such that an electrical voltage signal is applied to the neurons of the underlying area and induces a second neural handshake signal therefrom”).   
Claim 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yale, as applied to claim 27 and further in view of McDevitt et al. (US Publication 2012/0225916 A1) herein after McDevitt.
Regarding claim 39, Yale disclose the method of claim 27, but does not explicitly teach wherein the patient is subjected to vascular electrical stimulation therapy after being rehydrated and/or after being administered an analgesic drug.
However, McDevitt discloses wherein the patient is subjected to vascular electrical stimulation therapy after being rehydrated and/or after being administered an analgesic drug (Para [0076] “Numerous non-pharmacologic techniques are used to treat pain, including transcutaneous electrical nerve stimulation (TENS), acupuncture, physical therapy, and psychotherapy. Of course, pharmacotherapy is also widely used for treating pain, albeit with variable success. Medications from several different drug classes are commonly used to treat chronic pain, including topical agents, NSAIDs, tricyclic antidepressants, serotonin specific reuptake inhibitors (SSRIs), anticonvulsants, cannabinoids, opioids, and nonopioid analgesics”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Yale to further include 
Regarding claim 40, Yale disclose the method of claim 27, but does not explicitly teach wherein the method further comprises administering an nonsteroidal anti-inflammatory drug (NSAID) to the patient.
However, McDevitt discloses wherein the method further comprises administering an nonsteroidal anti-inflammatory drug (NSAID) to the patient (Para [0076] “Numerous non-pharmacologic techniques are used to treat pain, including transcutaneous electrical nerve stimulation (TENS), acupuncture, physical therapy, and psychotherapy. Of course, pharmacotherapy is also widely used for treating pain, albeit with variable success. Medications from several different drug classes are commonly used to treat chronic pain, including topical agents, NSAIDs, tricyclic antidepressants, serotonin specific reuptake inhibitors (SSRIs), anticonvulsants, cannabinoids, opioids, and nonopioid analgesics”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Yale to further include wherein the method further comprises administering an nonsteroidal anti-inflammatory drug (NSAID) to the patient as disclosed by McDevitt as a way to promote a synergistic effect in pain reduction by both the NSAID and the electrical stimulation. 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Yale in view of Simon as applied to claim 47 above, and further in view of Ballas et al. (Samir K. Ballas; Current Issues in Sickle Cell Pain and Its Management. Hematology Am Soc Hematol Educ Program 2007; 2007 (1): 97–105.) herein after Ballas.
Regarding claim 48, Yale in view of Simon disclose the method of claim 47, but does not explicitly disclose wherein the subject suffers from sickle cell anemia.
However, wherein the subject suffers from sickle cell anemia (Page 98 column 2 lines 6-10 “Patients with sickle cell anemia and relatively high hemoglobin (Hb) level, for example, are more likely to experience more frequent painful episodes than those patients with sickle cell anemia and lower Hb level”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Yale in view of Simon to further include that the subject suffers from sickle cell anemia as disclosed by Ballas as sickle cell anemia is a prevalent hemoglobinopathy that causes frequent painful episodes, thus a method to decrease pain associated with that pain would be beneficial to the patient. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792